DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 12/16/2021.

Status of Claims
	In Applicant’s amendment filed on 12/16/2021, claims 1, 5-6 and 11 have been amended; claims 1-20 remain pending.

Response to Arguments
35 U.S.C. §112 Rejection
	The previous rejection of claims 5 and 6 under 35 U.S.C. §112, second paragraph, as being indefinite is hereby withdrawn in view of Applicant’s amendment and remarks, dated 12/16/2021.

35 U.S.C. §102 Rejections
	The previous rejection of claim 11 under 35 U.S.C. §102 as being anticipated by U.S. Publication No. 2016/0094891 (“Hall”) is withdrawn in view of Applicant’s amendment and remarks dated 12/16/2021.

	Applicant’s argument for claim 1 and 11, previously rejected under 35 U.S.C. §102 as being anticipated by U.S. Patent No. 6,879,808 (“Nations”) has been fully considered but is found not persuasive.

	 Nations teaches a satellite gateway including a satellite communication module that is configured to transmit video content data automatically based on a predetermined condition via a satellite communication network, the predetermined condition based on a user content preference.  For example, in Figs. 1 &  3, col. 6, lines 17-26 and col. 8, lines 27-43, Nations discloses a satellite gateway 120 including server area network 121 (gateway 15) and transmitter/receiver 123 (satellite communication module).  In col. 9 lines 19-52 and col. 9 line 64 through col. 10 line 8, Nations further discloses server area network 121 transmits video content data automatically via a satellite communication links to all local proxy servers 127, including non-requesting local proxy servers, based on a request for content from a user, i.e., based on a request/selection for content from a user.  Here, a user request/selection for content from a user reads on a predetermined condition based on a user content preference.  
In col. 10, lines 19-56, Nations further discloses Server area network 121 (satellite gateway 120) also automatically transmits additional information/content related to the requested information.  The additional information/content is determined based on a user’s previous requests for content or user’s profile (i.e., based on user content preference).  Therefore, Nations reads on the claimed limitation “a satellite gateway including a satellite communication module that is configured to transmit video content data automatically based on a predetermined condition via a satellite communication 

	With respect to claim 11, Nations also teaches receiving video content data transmitted automatically based on a predetermined condition via a satellite communication network by a satellite communication terminal disposed at a remote location, the predetermined condition based on a user content preference.  For example, in Figs 1 and 3; col. 6, lines 17-26, col. 9 lines 26-52 and col. 9 line 64 through col. 10 line 8, Nations discloses local proxy servers 127 (user terminals 32) receiving content data transmitted automatically via a satellite communication network by a satellite gateway 120 (i.e., a satellite communication terminal) based on request/selection of video content data from a user.  Here, the request/selection for content data from a user reads on a predetermined condition based on a user preference.  In col. 10, lines 19-56, Nations further discloses local proxy servers also automatically receives additional information/content related to the requested information.  The additional information/content is determined based on a user’s previous requests for content or user’s profile (i.e., based on user content preference).  Therefore, Nations reads on the limitation “receiving video content data transmitted automatically based on a predetermined condition via a satellite communication network by a satellite communication terminal disposed at a remote location, the predetermined condition based on a user content preference” as claimed in claim 11.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a satellite gateway including a satellite communication module that is configured to transmit video content data automatically based on a predetermined condition via a satellite communication network, the predetermined condition based on a user content preference” (underlined for from multiple users of multiple communication terminals 24 (see para. [0043]-[0053]).  That is, Applicant’s specification does not provide sufficient description for a satellite gateway to transmit video content data automatically based on a single user content preference as a predetermined condition.  Therefore, Applicant’s specification fails to comply with the written description requirement for the claimed limitation “a satellite gateway including a satellite communication module that is configured to transmit video content data automatically based on a predetermined condition via a satellite communication network, the predetermined condition based on a user content preference”.
Claim 11 recites the limitation “receiving video content data transmitted automatically based on a predetermined condition via a satellite communication network by a satellite communication terminal disposed at a remote location, the predetermined condition based on a user content preference”.  However, Applicant’s specification fails to provided sufficient description for such claimed limitation for the same reasons/analysis described above for claim 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nations et al. (US Patent No. 6,879,808), hereinafter “Nations”.
Claim 1 – Nations discloses a satellite communication system (e.g., Fig. 1 and/or Fig. 3) comprising: 

a plurality of satellite communication terminals disposed at a plurality of remote locations [Fig. 3, clients 125-125b and col. 8 lines 44-51], respectively, the satellite communication terminals each including 
a satellite communication module that is configured to receive the video content data from the satellite gateway via the satellite communication network [Fig. 3, satellite broadcast transmitter/receiver 126, col. 8 lines 44-51 and col. 9 lines 26-52], 

a local communication module that is configured to provide the video content data from the memory in response to the first video content request of the video content data via the local communication network [Fig. 1 and col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3:  personal computer 34 is connected to client 125 (user terminal 32) via an Ethernet local communication network to view content from smart local cache 128 in response to the content request via the local communication network; hence client 125 must include a local communication module to communicate with personal computer 34 via the Ethernet local communication network].

Claim 2 – Nations further discloses the local communication module is configured to provide the video content data from the memory without accessing the satellite communication network in response to the first video content request of the video content data via the local communication network [Fig. 1 and col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3: user terminal 32 (using the local communication module for local Ethernet connection) provides the video content data from the cache memory 33 without accessing the satellite network].

	Claim 3 – Nations also discloses the satellite communication module of each of the satellite communication terminals is configured to simultaneously receive the video 
	the memory of each of the satellite communication terminals is configured to pre- store the video content data that has been simultaneously received from the satellite gateway via the satellite communication network [col. 6, lines 7-16].

Claim 7 – Nations further teaches the satellite communication system further comprising 
	at least one display device disposed at a respective one of the remote locations for each of the satellite communication terminals [Fig. 1, Internet Appliance 34 or Television 35, and col. 5, lines 59-65:  personal computer or television 35 comprises at least one display device], the at least one display device each including 
	an electronic controller that is programmed to generate the first video content request of the video content data in response to a user input [col. 6, lines 7-16:  Internet Appliance 34 generates a request for content in response to input from end user 30], 
	a local communication module that is configured to transmit the first video content request of the video content data to a respective one of the satellite communication terminals via the local communication network [col.6, lines 7-16: a local communication module of the Internet Appliance 34 transmits the video content request to a respective user terminal 32], and receive the video content data from the respective one of the satellite communication terminals via the 
		a display panel that is configured to display the video content data [col. 5, 	lines 59-65 and col. 7, lines 9-22:  e.g., display device of personal computer 34, or television 35 displays the requested/received video content data].

	Claim 8 –  Nations also teaches the at least one display device includes a plurality of display devices for each of the satellite communication terminals [Fig. 1 and col. 5, lines 59-65] and 
	each of the satellite communication terminals is configured to establish local communication links to independently communicate with the display devices, respectively [Fig. 1 and col. 5, lines 59-65 and col. 8 line 66 through col. 9 line 3:  each of user terminals 32 (or local proxy servers 127) is configured to establish local intranet (e.g., Ethernet) communication links to independently communicate with personal computer 34 or television 35].

	Claim 9 –Nations further teaches the display devices are configured to independently and simultaneously receive the video content data from the respective one of the satellite communication terminals via the local communication links, respectively [Fig. 1, col. 5, lines 59-65 and col. 8 line 66 through col. 9 line 3:  display devices (one or more of personal computers 34 and/or television 35) are independently connected to user terminal 32 and can independently and simultaneously communicate and received content data from user terminal 32].

	Claim 10 –Nations also teaches the local communication links are established using Ethernet or Wi-Fi [col. 8 line 66 through col. 9 line 3].

	Claim 11 – Nations discloses a satellite communication method [see Abstract] comprising: 	
	receiving video content data transmitted automatically based on a predetermined condition via a satellite communication network by a satellite communication terminal disposed at a remote location, the predetermined condition based on a user content preference [e.g., Fig. 1 (User Terminal 32 and col. 6, lines 17-26;  and Fig. 3, col. 9 lines 26-52, col. 9 line 64 through col. 10 line 8 and col. 10, lines 19-56:  local proxy servers 127 (user terminals 32), including non-requesting local proxy servers, receives video content data transmitted automatically via a satellite communication network based on a content selection/request from a user (a predetermined condition), wherein request/selection for content from a user represents a user content preference.  Local proxy servers 127 also receives additional information/content related to the requested information.  The additional information/content is determined based on a user’s previous requests for content or user’s profile (i.e., based on user content preference)];
	pre-storing the video content data in a memory of the satellite communication terminal prior to a first video content request of the video content data via a local communication network [col. 6 lines 7-16 and col. 8 line 66 through col. 9 line 3]; and 


	Claims 12, 13 and 17-20 are directed to similar limitations recited in claims 2, 3 and 7-10 above, respectively; hence claims 12, 13 and 17-20 are considered accordingly.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nations (US Patent No. 6,879,808) as applied above, and further in view of Yang et al. (US 2018/0242048), hereinafter “Yang”.
Claim 4 – Nations teaches the satellite communication transmits the video content data [e.g., see Nations col. 2, line 61 through col. 3, line 1].
	Nations is silent regarding the video content data has at least 4K resolution.
	However, in an analogous art, Yang teaches the video content data has at least 4K resolution [Fig. 1 and ¶0023-¶0025].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of distributing video content using bonded satellite transponders taught by Yang and the technique providing content in a broadband communication system using satellite broadcast links taught by Nations to enhance the efficiency of video content distribution via satellite communications by using bonded satellite transponders to facilitate transmission of both high bit rate and lower bit rate content  (see Yang ¶0002).

	Claim 14 is directed to similar limitations as in claim 4 above; hence, claim 14 is considered accordingly.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nations (US Patent No. 6,879,808) as applied above, and further in view of Hall (US 2016/0094891).
	Claim 5 – Nations teaches the satellite communication terminals each further include an electronic controller that is programmed to determine whether the video content data is pre-stored in the memory in response to the first video content request of the video content data via the local communication network [col. 6, lines 7-16:  to 
	the satellite communication module of each satellite communication terminal is configured to transmit a second video content request of the video content data to the satellite gateway via the satellite communication network [col. 6, lines 47-62].
 	Nations does not explicitly discloses transmitting a second video content request when the video content data is not pre-stored in the memory.
	However, in an analogous art, Hall teaches transmitting a second video content request of the video content data when the video content data is not pre-stored in the memory [Fig. 5, steps 512 and 515, and ¶0033].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of pre-storing content for local content distribution taught by Hall and the technique providing content in a broadband communication system using satellite broadcast links taught by Nations to enhance the distribution of large-content files such as television content to consumer devices using Wi-Fi protocol (see Hall ¶0002).

	Claim 6 – the combination of Nations in view of Hall, specifically Nations, teaches the satellite communication module of each satellite communication terminal is configured to receive the video content data from the satellite gateway via the satellite communication network in response to the second video content request of the video content data via the satellite communication network [e.g., col. 7, lines 9-22 and/or 
	the local communication module is configured to provide the video content data in response to the video content data being received from the satellite gateway via the satellite communication network in response to the second video content request of the video content data via the satellite communication network [col. 7, lines 9-22 and col. 8 line 66 through col. 9 line 3:  user terminal 32 (using local communication module) transfers the requested video data to Internet appliance 34 via Ethernet local network in response to the video content data being received from the from the satellite gateway 15 via the satellite communication network (satellite communication link 40)].

	Claims 15 and 16 are directed to similar limitations recited in claims 5 and 6 above, respectively; hence claims 15 and 16 are considered accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423